[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR CONTEMPT
The defendant moved for contempt on October 1, 1992, for failure of the plaintiff to comply with an order for supervised visitation of the three minor children, Lauren, Lara, and Matthew with the defendant. The hearing on that motion was postponed and, trial of that motion was consolidated with that of the dissolution.
The plaintiff is found to be in contempt of the order for supervised visitation. In light of the orders of the court in the dissolution, the court declines to order any further relief to the defendant.
/s/ Patty Jenkins Pittman, J. PATTY JENKINS PITTMAN CT Page 3043